DISMISS and Opinion Filed December 17, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00385-CV

                         BENJAMIN ARMON MALENA, Appellant
                                       V.
                         GO FEDERAL CREDIT UNION, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-13799

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated July 16, 2018, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor otherwise corresponded with the Court regarding the status of

this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


180385F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 BENJAMIN ARMON MALENA,                           On Appeal from the 192nd Judicial District
 Appellant                                        Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-17-13799.
 No. 05-18-00385-CV       V.                      Opinion delivered by Chief Justice Wright.
                                                  Justices Evans and Brown participating.
 GO FEDERAL CREDIT UNION, Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee GO FEDERAL CREDIT UNION recover its costs of this
appeal from appellant BENJAMIN ARMON MALENA.


Judgment entered December 17, 2018.




                                            –3–